Citation Nr: 1100989	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-26 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a compensable disability rating for hiatal 
hernia with gastroesophageal reflux.

2. Entitlement to an increased disability rating for residuals of 
a right elbow fracture, to include the propriety of the rating 
reduction from 20 percent to noncompensable, effective August 7, 
2008.

3. Entitlement to service connection for adjustment disorder with 
mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to March 
2002 and October 2003 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2008 and October 2008 rating decisions 
of the RO in North Little Rock, Arkansas.  In the September 2008 
rating decision, the RO continued a noncompensable evaluation for 
hiatal hernia with gastroesophageal reflux and reduced the 
evaluation for residuals of right elbow fracture from 20 percent 
disabling to noncompensable, effective August 7, 2008.  In the 
October 2008 rating decision, the RO denied service connection 
for adjustment disorder with mixed anxiety and depressed mood.

The Veteran testified at an April 2010 videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

The Board emphasizes that a claim for restoration of a disability 
rating is completely separate from a claim for entitlement to an 
increased disability rating.  A restoration claim involves a 
determination as to whether a reduction in disability rating 
initiated by the RO was appropriate, whereas an increased rating 
claim is initiated by the veteran and concerns his or her 
disagreement with the disability rating assigned to a service-
connected disability.  These claims require application of 
distinctive procedural requirements, burdens of proof and law and 
regulations.  The Board, in this decision, will address both the 
restoration claim and the increased rating claim.

The issues of increased rating for hiatal hernia with 
gastroesophageal reflux and service connection for adjustment 
disorder with mixed anxiety and depressed mood are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran is right hand dominant.

2. In a September 2008 rating decision, the RO reduced the rating 
for residuals of a right elbow fracture from 20 percent to 
noncompensable, effective August 7, 2008.

3. Prior to August 7, 2008, the Veteran's residuals of a right 
elbow fracture were manifested by pain, olecranon spurring, range 
of motion reflective of incomplete elbow extension and limited by 
10 degrees flexion as compared to the left side.  

4. At the time of the reduction in September 2008, the 20 percent 
disability rating for residuals of a right elbow fracture had 
been in effect for less than five years.

5. From August 7, 2008 onward, the Veteran's residuals of a right 
elbow fracture have been manifested by pain, tenderness, range of 
motion to 125 degrees flexion and -5 degrees extension, painful 
motion, and increased pain on repetitive motion and during flare-
ups.  

6. At the time of the rating reduction, improvement had been 
shown in the Veteran's residuals of a right elbow fracture. 

7. The reduction in the rating for residuals of a right elbow 
fracture from 20 percent to noncompensable did not result in the 
reduction or discontinuance of compensation payments that were 
currently being made; the rating reduction notification 
provisions are therefore inapplicable to the instant claim.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent disabling 
for residuals of a right elbow fracture prior to August 7, 2008 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207 
(2010).

2. The September 2008 reduction of the rating for residuals of a 
right elbow fracture from 20 percent to noncompensable, effective 
August 7, 2008, was warranted in accordance with the governing VA 
laws and regulations.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 
C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5206, 5207 
(2010).

3. The criteria for a compensable rating for residuals of a right 
elbow fracture from August 7, 2008 onward are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

For an increased compensation claim, the veteran must be notified 
that he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
subsequently held that the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific, i.e., it need not notify 
the veteran of alternative diagnostic codes, and that that the 
statutory scheme does not require 'daily life' evidence for 
proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding 
in part Vazquez-Flores I).  Most recently, the Court clarified 
that the notice must advise the veteran to submit evidence 
demonstrating the effect that the worsening of his disability has 
on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, 
(U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  

Prior to and following the initial adjudication of the Veteran's 
increased rating claim, a letter dated in July 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Pelegrini II, 18 Vet. App. at 120-21.  The letter advised 
the Veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was informed 
of the specific types of evidence he could submit, which would be 
pertinent to his claim, and told that it was ultimately his 
responsibility to support the claim with appropriate evidence.  
In addition, July 2008 and April 2009 letters provided the 
Veteran with proper notice pursuant to the Vazquez requirements.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been associated with the file.  
The Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination in 
August 2008.  The Board finds this examination report to be 
comprehensive and sufficient in addressing the severity of the 
Veteran's right elbow fracture residuals.  In this regard, it is 
noted that the opinion was rendered by a medical professional 
following a thorough examination and interview of the Veteran and 
review of the claims file.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disability since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The August 2008 examination report is thorough 
and supported by VA other evidence of record.  The examination in 
this case is adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  

As to the issue of the propriety of the rating reduction for 
residuals of a right elbow fracture, the Board notes that the 
courts have issued no precedent decisions dealing with the 
question of what, if any, notice the VCAA requires in the case of 
a rating reduction.  In any event this matter arises from the 
Veteran's claim for an increased rating.  Hence, it follows that 
the notice requirements for increased rating claims are 
implicated.

Prior to reducing a veteran's disability rating, VA is required 
to comply with several regulations applicable to all rating-
reduction cases, regardless of the rating level or the length of 
time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.13; see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  
These provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

Under 38 C.F.R. § 3.105(e), prior to implementing a rating 
reduction, the agency of original jurisdiction (AOJ) must issue a 
rating decision proposing the reduction and setting forth all 
material facts and reasons, notify the beneficiary of the 
contemplated action and furnish detailed reasons therefor, and 
allow 60 days for the presentation of additional evidence to show 
that compensation payments should be continued at the present 
level.  

In this case, the Veteran was not notified of the proposed 
reduction of his disability rating in accordance with 38 C.F.R. § 
3.105(e).  However, as the rating action that implemented the 
rating reduction did not change the Veteran's overall disability 
rating, which remained at 80 percent, the reduction in the rating 
for the Veteran's right elbow fracture residuals did not result 
in a reduction of compensation payments, and the procedural 
safeguards of 38 C.F.R. § 3.105(e) do not apply.  See VAOPGCPREC 
71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-
49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) did not 
apply where there was no change in overall disability rating).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).



II. Increased Rating

The Veteran seeks a disability rating in excess of 20 percent for 
his residuals of a right elbow fracture.  For the reasons that 
follow, the Board finds that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Veteran's right elbow fracture residuals are assigned a 20 
percent rating prior to August 7, 2008, and a noncompensable 
rating thereafter, under Diagnostic Code 5206.  See 38 C.F.R. § 
4.71a (2010).  These ratings represent those available when 
rating a service-connected disability which affects the major 
elbow, rather than the minor elbow.  Major and minor refer to a 
veteran's dominant and non-dominant side, with a higher rating 
sometimes available for a disability affecting a veteran's 
dominant side.  The evidence of record reflects that the Veteran 
is right-handed.  See e.g. VA treatment records, August 2005.  As 
his right arm and elbow are among his major extremities, they 
will be rated as such.  

Normal ranges of motion of the elbow and forearm are 0 degrees to 
145 degrees in elbow flexion.  38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5206, flexion of the major forearm limited 
to 110 degrees is rated as noncompensably (0 percent) disabling; 
flexion limited to 100 degrees is rated 10 percent; flexion 
limited to 90 degrees is rated 20 percent; flexion limited to 70 
degrees is rated 30 percent; flexion limited to 55 degrees is 
rated 40 percent; and flexion limited to 45 degrees is rated 50 
percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5207 provides that extension of the major forearm 
limited to 45 degrees is rated 10 percent; extension limited to 
60 degrees is also rated 10 percent; extension limited to 75 
degrees is rated 20 percent; extension limited to 90 degrees is 
rated 30 percent; extension limited to 100 degrees is rated 40 
percent; and extension limited to 110 degrees is rated 50 
percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5208 provides that major forearm flexion limited 
to 100 degrees with forearm extension limited to 45 degrees is 
rated 20 percent.  38 C.F.R. § 4.71a.

The Board notes that the Veteran has been assigned a separate 
rating of 10 percent under Diagnostic Code 8616 for residuals of 
a right elbow fracture with right ulnar neuropathy.  However, as 
the evaluation of that disability is not an issue that is 
presently on appeal, the Board cannot consider the symptomatology 
and effects of the right ulnar neuropathy in evaluating the 
Veteran's entitlement to an increased rating for residuals of a 
right elbow fracture.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (Separate disability ratings may be 
assigned for distinct disabilities resulting from the same injury 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of the 
other condition.).  

a.	Prior to August 7, 2008 

The Veteran is assigned a 20 percent rating for the period prior 
to August 7, 2008. 

VA treatment records dated in August 2005 reflect that the 
Veteran was seen in the Vocational Capacities Clinic.  He 
complained of stiffness and limited mobility of the right arm.  
It was noted that the Veteran had a vocational history of work 
with UPS for the past 10 years, but that he had been unable to 
work since March 2005 due to pain and stiffness in his arm.  He 
expressed a desire to return to work at UPS in a position that 
suited his current limitations.  

In September 2005, the Veteran was seen for his history of 
hyperextension injury to the right elbow while playing basketball 
in February 2004.  Pain was intermittent and triggered by 
movement through the end range which was limited in both flexion 
and extension despite therapy.  An imaging study demonstrated 
olecranon spurring but no evidence of olecranon bursitis.  The 
residual of remote trauma was seen about the medial epicondyle.  
The study was otherwise unremarkable, and no joint effusion was 
seen.  Physical examination revealed incomplete right elbow 
extension (-7 degrees) and flexion short by at least 10 degrees 
compared to the left side.  There was full elbow pronation with 
some tight end feel in supination.  The assessment was right 
elbow pain status post hyperextension injury with residual 
flexion/extension contracture and atrophy.  

The Veteran began undergoing physical therapy in November 2005.  
His chief complaint was pain with activities requiring extension 
of elbow.  In December 2005, it was noted that the Veteran was 
wearing a tubigrip on his elbow during work.  

On follow up treatment in January 2006, the Veteran indicated 
that he was able to get reassigned in his job to a position where 
he did not have to lift at various height levels; his current 
assignment required only pushing.  

In order to meet the criteria for an increased rating of 30 
percent under Diagnostic Code 5206 prior to August 7, 2008, the 
evidence would need to demonstrate flexion limited to 70 degrees.  
38 C.F.R. § 4.71a.  Although the Veteran is shown to have flexion 
limited by 10 degrees as compared to the left side, there is no 
indication of flexion limited to 70 degrees at any time during 
this period.  As such, the Board finds that the assignment of a 
higher rating under Diagnostic Code 5206 is not warranted.  

The Board has considered whether a higher or separate rating is 
available under Diagnostic Code 5207 based on limitation of 
extension of the major forearm.  38 C.F.R. § 4.71a.  The evidence 
shows that the Veteran had incomplete elbow extension limited by 
7 degrees.  There is, however, no indication that extension was 
at any time limited to 45 degrees.  Thus, a higher or separate 
rating based on limitation of extension is not for application.  

The Board has also considered an evaluation for the Veteran's 
right elbow fracture residuals under other pertinent diagnostic 
codes.  See Schafrath, 1 Vet. App. at 595.  However, there is no 
medical evidence of ankylosis of the right elbow, impairment of 
the flail joint, nonunion of the radius and ulna with flail false 
joint, malunion of the ulna or radius with bad alignment, or 
nonunion of the ulna or radius with false movement.  As such, 
evaluations are not warranted under Diagnostic Codes 5205, 5209, 
5210, 5211 or 5212.  The Veteran's limitation of motion for 
pronation and supination does not meet the schedular criteria and 
Diagnostic Code 5213 is not triggered.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5213.

For the aforementioned reasons, the Board finds no provision upon 
which to assign a rating greater than 20 percent for the 
Veteran's residuals of a right elbow fracture prior to August 7, 
2008.

The Board has considered the possibility for additional staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for a rating in excess 
of 20 percent have been met at any time prior to August 7, 2008, 
the Board concludes that staged ratings are inapplicable.

b.	From August 7, 2008 Onward

In the September 2008 rating decision, the RO reduced the rating 
for residuals of a right elbow fracture from 20 percent to 
noncompensable, effective August 7, 2008.  In adjudicating the 
issue of entitlement to a compensable rating from August 7, 2008 
onward, the Board will also consider the propriety of the rating 
reduction.  

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 
3.344(a)(b). The provisions of 38 C.F.R. § 3.344(c), however, 
specify that these considerations are required for ratings which 
have continued for long periods at the same level (five years or 
more), and that for ratings in effect for less than five years, 
reduction is warranted if the evidence shows improvement.  Here, 
the 20 percent rating for residuals of a right elbow fracture was 
granted in an April 2005 rating decision, effective October 12, 
2004, the day after the Veteran's separation from service.  In a 
subsequent January 2006 rating decision, it was noted that this 
effective date had been changed to April 27, 2005, based on a 
newer DD Form 214 showing a service discharge date of April 26, 
2005.  The rating reduction from 20 percent to noncompensable was 
made effective in August 2008.  Thus, the 20 percent rating was 
in effect for less than five years.

Because the Veteran's disability rating for residuals of a right 
elbow fracture was in effect for less than five years, the rating 
reduction is appropriate if the evidence shows improvement.  38 
C.F.R. § 3.344(c).

The April 2005 rating decision granted the initial 20 percent 
disability rating on the basis of the Veteran's February 2005 
report of Medical Board Evaluation.  The report revealed that the 
Veteran had decreased range of motion and pain in the right 
elbow, which precluded him from bending the elbow all the way and 
from lifting more than 20 pounds of weight.  Physical examination 
revealed limited range of motion, with flexion from 5 to 100 
degrees, supination to 50 degrees and pronation to 60 degrees due 
to pain.  A 20 percent rating was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 for flexion limited to 100 degrees 
and functional loss due to pain causing inability to lift more 
than 10 pounds.  

The Veteran filed a claim for increased rating for residuals of a 
right elbow fracture in July 2008.  At the time of his filing, 
his combined disability rating was 80 percent.  

The evidence of record for the period as of August 7, 2008 
consists of an August 2008 VA examination report.  At the August 
2008 examination, the Veteran indicated that he was able to do 
his job lifting boxes at UPS but found that he did most of the 
lifting with his left arm rather than the right arm because it 
was painful to do much lifting with the right arm.  If he bent 
the arm very much, it would also cause pain.  Repetitive use of 
the elbow caused an increase in pain but no change in range of 
motion.  The elbow tended to lock up somewhat at times.  On 
physical examination, there was some tenderness to palpation over 
the elbow but no redness or swelling.  The Veteran could extend 
the elbow to -5 degrees and flex to 125 degrees.  The joint was 
particularly painful with flexion.  With three repetitions, there 
was no additional loss in range of motion due to pain, fatigue, 
weakness or incoordination.  During flare-ups, there was increase 
in pain but any additional loss in range of motion would not be 
estimated without conjecture.  

Based on the foregoing, the Board finds that the evidence does 
indeed show that the Veteran's disability underwent an 
improvement and no longer met the criteria for a 20 percent 
rating at the time of the rating reduction.  

The Board will now consider whether the evidence at least 
supports the assignment of a compensable rating.  In order to 
meet the criteria for a 10 percent rating based on limitation of 
motion from August 7, 2008 onward, the evidence would need to 
show flexion limited to 100 degrees or extension limited to 45 
degrees.  The range of motion findings at the August 2008 
examination do not come close to meeting either criterion.  Thus, 
a compensable rating under Diagnostic Code 5206 or 5207 is not 
warranted.  In addition, as the Veteran is not shown to have 
flexion limited to 100 degrees and extension limited to 45 
degrees, a 20 percent rating under Diagnostic Code 5208 is 
likewise not applicable.  

The Board notes that the Veteran's functional loss was 
considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. 
App. 202.  The evidence shows that there was increase of pain but 
no additional loss of range of motion due to pain, fatigue, 
weakness or incoordination after repetitive motions.  The Veteran 
has also reported increase of pain during flare-ups.  While the 
Board is required to consider the effect of the Veteran's pain 
when making a rating determination, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  In this case, even accounting for DeLuca 
criteria, the Veteran is not shown to have limitation of motion 
of a compensable level.  As such, a compensable rating for 
residuals of a right elbow fracture as of August 7, 2008 is not 
warranted.

The Board has also considered an evaluation for the Veteran's 
right elbow fracture residuals under other pertinent diagnostic 
codes.  See Schafrath, 1 Vet. App. at 595.  However, there is no 
medical evidence of ankylosis of the right elbow, impairment of 
the flail joint, nonunion of the radius and ulna with flail false 
joint, malunion of the ulna or radius with bad alignment, or 
nonunion of the ulna or radius with false movement.  As such, 
evaluations are not warranted under Diagnostic Codes 5205, 5209, 
5210, 5211 or 5212.  The Veteran's limitation of motion for 
pronation and supination does not meet the schedular criteria and 
Diagnostic Code 5213 is not triggered.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5213.

Accordingly, the Board concludes that the reduction of the 
disability rating for residuals of a right elbow fracture from 20 
percent to noncompensable, effective August 7, 2008, was proper.  
38 C.F.R. § 3.344(c).  The Board also concludes that an increased 
rating for residuals of a right elbow fracture from August 7, 
2008 onward is not warranted.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Furthermore, the Board has considered the possibility of staged 
ratings.  See Fenderson, supra; Hart, supra.  However, as the 
Board concludes that a compensable rating is not warranted at any 
time from August 7, 2008 onward, the rule of Fenderson is not for 
application. 

c.	Extraschedular Ratings

The Board has considered whether a referral for extraschedular 
rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Initially, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the Veteran's right elbow fracture 
residuals is not inadequate.  His complained-of symptoms are 
those contemplated by the rating criteria.  There are no symptoms 
left uncompensated or unaccounted for by the assignment of a 
schedular rating.  It does not appear that the appellant has an 
"exceptional or unusual" disability; he merely disagrees with the 
assigned evaluation for his level of impairment.  In other words, 
he does not have any symptoms from his service-connected 
disability that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for that service-connected disability are adequate.  
Referral for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.


ORDER

Entitlement to a rating in excess of 20 percent for residuals of 
a right elbow fracture prior to August 7, 2008 is denied.

The rating reduction from 20 to noncompensable for residuals of a 
right elbow fracture was warranted.

Entitlement to a compensable rating for residuals of a right 
elbow fracture from August 7, 2008 onward is denied.


REMAND

After a thorough review of the claims file, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision on the remaining issues.  

As to the claim for increased rating for hiatal hernia with 
gastroesophageal reflux, the Board notes that the Veteran was 
afforded a VA examination in July 2008.  The Veteran was taking 
20 mg of omeprazole daily for his symptoms.  He complained of 
some anorexia but it was noted that his weight had been fairly 
stable.  He did not have any hematemesis or melena.  There was 
occasional chest pain but no upper arm pain.  There was 
occasional indigestion.  The Veteran denied any other symptoms.  
The diagnosis was hiatal hernia with gastroesophageal reflux.  

At the April 2010 videoconference hearing, the Veteran testified 
that the dosage of his medication had increased and that he had 
to change to stronger medicines.  He was currently taking 
Prevacid AD.  He reported having chest pain, shoulder pain and 
regurgitation.  In this regard, while the August 2008 examination 
does not appear to be "dated," the Board observes that the 
Veteran's testimony indicates that his disability has since 
worsened in severity, notably with the onset of shoulder pain, 
among other things.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (stating that where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted).  In view of the 
foregoing, this case must be remanded in order to schedule the 
Veteran for a new VA examination to assess the current severity 
of his disability.

As to the issue of service connection for adjustment disorder 
with mixed anxiety and depressed mood, the Board notes that the 
Veteran was afforded a VA psychiatric examination in August 2008.  
At the examination, the Veteran expressed that he was frustrated 
and "ticked off" and attributed this to the fact that he had a 
number of health problems, particularly the fact that he did not 
have full use of his right arm.  The examiner diagnosed the 
Veteran with adjustment disorder with mixed anxiety and depressed 
mood but did not provide an opinion as to the etiology of this 
condition.  

At the April 2010 hearing, the Veteran testified that his 
psychiatric symptoms had their onset in service when he found out 
that he was being medically discharged, due to his right elbow 
fracture, and could no longer continue his career in the 
military.  He also indicated that these symptoms were due in part 
to "the condition of [his] health."  The Veteran explained that 
he was being treated at the VA mental health clinic for his 
adjustment disorder approximately every three months and that his 
doctor had acknowledged that there was a link between his 
psychiatric disorder and his medical discharge from service and 
his (current) medical condition.  

VA mental health treatment records indicate that the Veteran 
"has multiple medical problems which are the focus of much of 
his feelings of depression."  

In view of the foregoing, the Board finds that the issue of 
service connection for adjustment disorder with mixed anxiety and 
depressed mood as secondary to his right elbow, right wrist and 
other service-connected disabilities has been reasonably raised 
by the record.  The Board notes that the Veteran has not been 
provided a VCAA letter about the requirements for establishing 
secondary service connection under 38 C.F.R. § 3.310.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (VA has a duty to notify the veteran 
of any information and medical or lay evidence that is necessary 
to substantiate the claim.)  As such, this issue must be remanded 
so as to provide the Veteran with notice of the requirements for 
establishing service connection based on a secondary theory of 
entitlement.  

Furthermore, although the Veteran was afforded a VA examination 
in August 2008, the examiner did not provide an opinion as to 
whether the Veteran's currently-diagnosed psychiatric disorder 
might be directly related to service, namely his medical 
discharge, or secondarily related to his service-connected 
disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).  On remand, the Veteran should be scheduled for a new 
examination to address the etiology of his psychiatric disorder.

Finally, it is noted that the Veteran testified at the hearing 
that he was receiving ongoing mental health treatment from VA and 
that his doctor has acknowledged an etiological link between his 
psychiatric disorder and service.  He also testified that he was 
receiving treatment for his hiatal hernia with gastroesophageal 
reflux approximately once every three to six months.  On remand, 
the AOJ should obtain all outstanding VA records relating to 
hiatal hernia and mental health treatment from August 2008 to 
present and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the evidence 
necessary to substantiate a claim for 
secondary service connection.  In doing so, 
the AOJ should also advise the Veteran that 
he now has another opportunity to submit 
additional evidence in support of his 
claim.  

2.  The AOJ should also obtain any 
outstanding VA medical records for 
treatment related to his hiatal hernia 
with gastroesophageal reflux and his 
psychiatric disorder from August 2008 to 
present.  

3.  Then the AOJ should schedule the 
Veteran for a VA examination to determine 
the current severity of his service-
connected hiatal hernia with 
gastroesophageal reflux.  The claims file 
must be made available to the examiner and 
pertinent documents therein should be 
reviewed by the examiner.  The examiner 
must note in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

4.  The AOJ should also schedule the 
Veteran for appropriate VA examination to 
assess the current nature and etiology of 
his adjustment disorder with mixed anxiety 
and depressed mood.  The claims file must 
be made available to the examiner and the 
examiner must note in the examination 
report that the file was reviewed.  Any 
appropriate testing should be conducted, 
and the results reviewed, prior to the 
final opinion.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to: (1) whether the Veteran's 
adjustment disorder with mixed anxiety and 
depressed mood is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) related to his active military 
service, to include his medical discharge 
from service, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability); and (2) 
whether his adjustment disorder with mixed 
anxiety and depressed mood is at least as 
likely as not etiologically related to his 
service-connected disabilities, to include 
residuals of right elbow fracture with 
ulnar neuropathy and recurrent 
postoperative ganglion cyst of the right 
wrist, via causation or aggravation, or 
whether such a relationship is unlikely.  

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  If the examiner is unable to form 
an opinion without resorting to 
speculation, the examiner should so state 
and provide the reasons why an opinion 
would require speculation.  

5.  Thereafter, the AOJ should readjudicate 
the claims.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


